Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of
04/02/2018 (the “Effective Date”), by and between Mark Stenhouse (“Employee”)
and Exact Sciences Corporation, a Delaware corporation (the “Company,” and
together with Employee, the “Parties”).

WHEREAS, the Company desires to employ Employee as its President, Cologuard, and
Employee desires to accept such employment, under this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Parties agree as follows:

1.         Employment. The Company shall employ Employee as the Company’s
President, Cologuard, and Employee shall serve the Company in such position,
under this Agreement and subject to the authority and direction of the Board of
Directors of the Company (the “Board”) or its designee. Employee shall (a)
devote his or her full-time professional efforts, attention and energies to the
business of the Company, (b) owe an undivided duty of loyalty to the Company and
(c) faithfully and to the best of Employee’s abilities perform his or her duties
hereunder. Employee may serve as a director or committee member of other
corporations, charitable organizations and trade associations (provided that the
Company is notified in advance of all such positions) and may otherwise engage
in charitable and community activities, deliver lectures and fulfill speaking
engagements (with the prior approval of the CEO), and manage personal
investments, but only if such services and activities do not interfere with the
performance of Employee’s duties and responsibilities under this Agreement.

2.         Term of Employment. Employee’s employment (the “Employment Term”)
shall continue until terminated as provided in Section 6 below. A “Separation
from Service” means the termination of Employee’s employment with, and
performance of services for, the Company and each Affiliate. If Employee is
employed by, or performing services for, an Affiliate or a division of the
Company or an Affiliate, Employee shall not be deemed to incur a Separation from
Service if such Affiliate or division ceases to be an Affiliate or division of
the Company, as the case may be, and Employee immediately thereafter becomes an
employee of (or service provider to) the Company or an Affiliate or a successor
company or an affiliate or subsidiary thereof. Approved temporary absences from
employment because of illness, vacation or leave of absence and transfers among
the Company and its Affiliates shall not be considered a Separation from
Service. Notwithstanding the foregoing, with respect to any amount or benefit
under this Agreement that constitutes nonqualified deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
that is payable upon a Separation from Service, “Separation from Service” means
a “separation from service” as defined under Code Section 409A.

3.         Compensation. During the Employment Term, Employee shall receive the
following compensation from the Company.







--------------------------------------------------------------------------------

 



 

3.1       Base Salary. Employee’s annual base salary on the Effective Date is
five hundred thousand dollars ($500,000.00), payable in accordance with the
normal payroll practices of the Company (“Base Salary”). Employee’s Base Salary
shall be subject to annual review by the Company’s Chief Executive Officer (the
“CEO”), the Board and its Compensation Committee (the “Committee”). During the
Employment Term, the Company shall periodically, in the discretion of, and at
intervals determined by, the Committee, review the Base Salary amount to
determine any modifications. In no event shall the Base Salary, following any
such modification, be less than the Base Salary amount for the immediately
preceding twelve (12)-month period other than as permitted in Section 6.1(c)
below.

3.2       Annual Bonus Compensation. Employee shall be eligible to be considered
for an annual, discretionary cash bonus each calendar year. Employee’s target
annual bonus percentage for each calendar year shall be fifty percent (50%) of
his or her Base Salary as of January 1 of the applicable new calendar year.
Employee acknowledges that any such annual bonus shall be entirely within the
discretion of the CEO and the Committee based upon the achievement of goals
(including corporate and individual goals) and other discretionary factors as
determined by the Board or the Committee after consultation with the CEO. Except
as otherwise provided in the discretion of the Committee or in this Agreement,
Employee shall not be eligible to be considered for, or to receive, an annual
bonus for any calendar year unless he or she remains employed with the Company
through December 31 of the applicable calendar year and through the date of
payment of such bonus. If an annual bonus is awarded to Employee, it shall be
paid no later than March 15 following the end of the calendar year for which it
was awarded.

3.3       Equity Incentives.

(a)        The Board, upon the recommendation of the Committee, or the
Committee, may grant Employee from time to time options to purchase shares of
the Company’s common stock and other equity compensation plan awards, including
restricted stock units, both as a reward for past individual and corporate
performance and as an incentive for future performance. Such options and other
awards, if granted, shall be pursuant to the Company’s then current equity
compensation plan. For purposes of this Agreement, “Equity Awards” means
Employee’s stock options, stock appreciation rights, restricted stock units
(including performance stock units) and restricted shares (including performance
shares), in each case that are issued and outstanding under a Company equity
compensation plan; and, for the avoidance of doubt, Equity Awards shall not
include any rights or benefits under the Company’s 2010 Employee Stock Purchase
Plan, as amended, or any successor plan thereto. For purposes of this Agreement,
a “Performance Award” means an Equity Award that vests or becomes earned subject
to the attainment of performance goals.

(b)        Effective 04/02/2018 Employee shall receive an initial grant of
seventy-five thousand (75,000) restricted stock units (the “Initial RSUs”) under
and subject to the Company’s 2010 Omnibus Long-Term Incentive Plan, as amended,
to be settled in shares of the Company’s common stock. One-third (1/3)





2

--------------------------------------------------------------------------------

 



 

of the shares underlying the Initial RSUs shall vest and become payable on the
first anniversary of the date of grant and annually thereafter, commencing on
the first anniversary of the grant date, subject to the acceleration of vesting
and payment (i) as described in Section 6.3 below, (ii) as described in Section
7.1(d) and Section 7.2(b) below, and (iii) as may be set forth in the grant
agreements issued by the Company, as amended, provided, that in the event of a
conflict between any grant agreement and this Agreement, this Agreement shall
control.

3.4       Signing bonus. Employee shall be eligible to receive a cash signing
bonus of eight hundred and forty thousand dollars ($840,000), to be paid in
equal installments on the first and second anniversaries of the date Employee’s
employment with the Company begins (the “Start Date”). Employee must not have
incurred a Separation from Service before the applicable payment date to remain
eligible to receive any portion of the signing bonus.

4.         Benefits.

4.1       Benefits. Employee shall be entitled to participate in the sick leave,
insurance (including medical, life and long-term disability), profit-sharing,
retirement and other benefit programs that are generally provided to similarly
situated and performing employees of the Company, all in accordance with the
rules and policies of the Company as to such matters and the plans established
therefore.

4.2       Vacation and Personal Time. The Company shall provide Employee with
four (4) weeks of paid vacation and other personal time off each calendar year
Employee is employed by the Company, in accordance with Company policy. The
foregoing vacation and personal time off days shall be in addition to standard
paid holiday days for employees of the Company. Employee shall not be permitted
to accrue more than four (4) weeks of paid vacation or other personal time off.

4.3       Indemnification. To the fullest extent permitted by applicable law or
the Company’s articles of incorporation and bylaws, the Company shall, during
the Employment Term and after Employee’s Separation from Service, indemnify
Employee (including providing advancement of expenses) for any judgments, fines,
amounts paid in settlement and reasonable expenses, including attorneys’ fees,
incurred by Employee in connection with the defense of any lawsuit or other
claim or investigation to which Employee is made, or threatened to be made, a
party or witness by reason of being or having been an officer, director or
employee of the Company or any of its subsidiaries or affiliates as deemed under
the Securities Exchange Act of 1934, as amended (“Affiliates”), or a fiduciary
of any of their benefit plans, other than actions by the Company against
Employee alleging breach of this Agreement by Employee.

4.4       Liability Insurance. Both during the Employment Term and after
Employee’s Separation from Service, the Company shall cause Employee to be
covered under a directors and officers’ liability insurance policy for his or
her acts (or non-acts) as an officer of the Company or any of its Affiliates.
Such policy shall be maintained by the Company, at its expense in an amount and
on terms (including the time period of coverage





3

--------------------------------------------------------------------------------

 



 

after Employee’s Separation from Service) at least as favorable to Employee as
policies covering the Company’s other executive officers.

4.5       Relocation Expenses. Company shall pay Employee two-hundred and fifty
thousand dollars ($250,000) (the “Relocation Payment”) to reimburse Employee for
Employee’s relocation expenses associated with his or her move to Wisconsin in
connection with his or her employment by the Company. The Relocation Payment
shall be paid within thirty (30) days of the Start Date. If Employee incurs
actual, reasonable and customary relocation expenses within one (1) year after
the Start Date that exceed the Relocation Payment (for items such as real estate
commissions and other closing costs relating to the sale of Employee’s current
house, storage of Employee’s household goods for a maximum of six (6) months
while Employee and his or her family are in temporary housing, etc.)
(collectively, the “Excess Relocation Expenses”), Employee may provide the
Company’s SVP of Human Resources with documentation of such Excess Relocation
Expenses for review by the CEO, and the CEO may elect, in his discretion, to
reimburse Employee for all or part or none of such Excess Relocation Expenses.
In addition, the Company agrees to provide Employee with a payment equal to two
percent (2%) of the final sale price of his current primary residence upon
Employee’s successful sale and closure on such primary residence if such sale
and closure is completed within six (6) months of the Start Date (the “Home Sale
Payment”). The Home Sale Payment shall be paid within thirty (30) days of the
sale and closure of the home subject to Employee’s submittal of documentation of
the fmal sale closure. In addition to the Relocation Payment, Home Sale Payment
and Excess Relocation Expenses (if any), Company shall reimburse Employee for
the reasonable cost of temporary housing in Wisconsin and reasonable, occasional
travel back to Employee’s house as of the Start Date for up to six (6) months
after the Start Date and shall reimburse Employee for the reasonable expenses
associated with two (2) house-hunting trips by Employee and his or her spouse.
Reimbursement of such costs and expenses shall be made within thirty (30) days
of Employee’s incurring the costs and expenses, subject to Employee’s providing
reasonable documentation of the reimbursable costs and expenses. Employee agrees
that if Employee initiates Employee’s Separation from Service without Good
Reason (as defined below) at any time within twelve (12) months of the Start
Date, Employee shall repay all payments made to him or her pursuant to this
Section 4.5 (including without limitation the Relocation Payment, any Excess
Relocation Expenses and the Home Sale Payment) within thirty (30) days of the
Separation from Service. Employee further agrees that if Employee fails to
relocate his or her primary residence to Wisconsin within six (6) months of the
Start Date, he or she shall repay the Relocation Payment, any Excess Relocation
Expenses and any Home Sale Payment.

5.         Business Expenses. Upon submission of a satisfactory accounting by
Employee, consistent with the policies of the Company, the Company shall
reimburse Employee for any reasonable and necessary out-of-pocket expenses
actually incurred by Employee in the furtherance of the business of the Company.

6.         Separation from Service.

6.1       By Employee.





4

--------------------------------------------------------------------------------

 



 

(a)        Without Good Reason. Employee may initiate Employee’s Separation from
Service under this Agreement at any time without Good Reason with at least
thirty (30) business days’ written notice (the “Employee Notice Period”) to the
Company. Upon Separation from Service by Employee under this section, the
Company may, in its sole discretion and at any time during the Employee Notice
Period, suspend Employee’s duties for the remainder of the Employee Notice
Period, as long as the Company continues to pay compensation to Employee,
including benefits, throughout the Employee Notice Period.

(b)        With Good Reason. Subject to Section 7.1 below, Employee may initiate
Employee’s Separation from Service under this Agreement with Good Reason at any
time within ninety (90) days after the occurrence of an event constituting Good
Reason.

(c)        Good Reason Defined. “Good Reason” means, provided that Employee has
complied with the Good Reason Process following the occurrence of any of the
following events without Employee’s consent: (i) Employee’s Base Salary is
reduced (x) in a manner that is not applied proportionately to other senior
executive officers of the Company or (y) by more than thirty percent (30%) of
Employee’s then current Base Salary; (ii) Employee’s duties, authority or
responsibilities are materially reduced or are materially inconsistent with the
scope of authority, duties and responsibilities of Employee’s position; (iii)
the occurrence of a material breach by the Company of any of its obligations to
Employee under this Agreement; or (iv) a relocation of Employee’s principal
place of employment by more than fifty (50) miles.

(d)        Good Reason Process. “Good Reason Process” means that (i) Employee
reasonably determines in good faith that a Good Reason condition has occurred;
(ii) Employee notifies the Company in writing of the occurrence of the Good
Reason condition within sixty (60) days of such occurrence; (iii) Employee
cooperates in good faith with the Company’s efforts, for a period of not less
than thirty (30) days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) Employee Separates from
Service for Good Reason within sixty (60) days after the end of the Cure Period.
If the Company cures the Good Reason condition during the Cure Period, and
Employee Separates from Service due to such condition (notwithstanding its
cure), then Employee shall not be deemed to have Separated from Service for Good
Reason.

6.2       By the Company.

(a)        With Cause. The Company may initiate Employee’s Separation from
Service under this Agreement for Cause immediately upon written notice to
Employee.

 





5

--------------------------------------------------------------------------------

 



 

(b)        Cause Defined. “Cause” means any of the following:

(i)         Employee’s willful failure or refusal to perform Employee’s duties
that continues for more than three (3) days after written notice from the
Company;

(ii)       Employee’s willful failure or refusal to follow or comply with any
Company policy, rule or procedure that continues for more than three (3) days
after written notice from the Company;

(iii)      Employee’s commission of any fraud or embezzlement in connection with
Employee’s duties or committed in the course of Employee’s employment;

(iv)       Employee’s gross negligence or willful misconduct with regard to the
Company or any of its Affiliates resulting in a material economic loss to the
Company;

(v)        Employee’s conviction of, or plea of guilty or nolo contendere to, a
felony or other crime involving moral turpitude;

(vi)       Employee’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor the circumstances of which involve fraud, dishonesty or moral
turpitude and that is substantially related to the circumstances of Employee’s
job with the Company;

(vii)     Employee’s willful and material violation of any statutory or common
law duty of loyalty to the Company or any of its Affiliates; or

(viii)    Employee’s material breach of this Agreement, the Non-Disclosure and
Invention Agreement or the Restrictive Covenant Agreement.

A Separation from Service for Cause shall be deemed to include a determination
by the Company in its sole discretion following Employee’s Separation from
Service that circumstances existing prior to the Separation from Service or
during the payment of severance benefits would have entitled the Company or an
Affiliate to have terminated Employee’s service for Cause. All rights Employee
has or may have under this Agreement shall be suspended automatically during the
pendency of any investigation by the Company, or during any negotiations between
the Parties, regarding any actual or alleged act or omission by Employee of the
type described in the applicable definition of Cause.

(c)        Without Cause. Subject to Section 7.1 below, the Company may initiate
Employee’s Separation from Service under this Agreement without Cause upon at
least thirty (30) days’ written notice (the “Company Notice Period”) to
Employee. Upon any Separation from Service initiated by the Company without
Cause, the Company may, in its sole discretion and at any time during the
Company





6

--------------------------------------------------------------------------------

 



 

Notice Period, suspend Employee’s duties for the remainder of the Company Notice
Period, as long as the Company continues to pay compensation to Employee,
including benefits, throughout the Company Notice Period.

6.3       Death or Disability. Notwithstanding Section 2 above, in the event of
the death of Employee or disability of Employee that prevents Employee from
performing the Essential Job Functions of his or her position (even with a
Reasonable Accommodation) during the Employment Term, (i) Employee shall incur a
Separation from Service and this Agreement shall immediately and automatically
terminate, (ii) the Company shall pay Employee (or in the case of death,
Employee’s designated beneficiary) Base Salary and accrued but unpaid bonuses,
in each case up to the date of Separation from Service and (iii) one hundred
percent (100%) of Employee’s Equity Awards shall become fully vested and
exercisable; and Employee shall be entitled to exercise such Equity Awards (if
exercisable) in accordance with Section 7.6 below. None of Employee, his or her
beneficiary or his or her estate shall be entitled to any severance benefits set
forth in Section 7 below if Employee’s Separation from Service occurs as a
result of Employee’s death or disability. In the event of the disability of
Employee, the Parties shall comply with applicable federal, state and local law.
For purposes of this Section 6.3, “Essential Job Functions” and “Reasonable
Accommodation” shall have the meanings of these terms under applicable law, and
shall be interpreted to grant Employee the same, and no greater, rights and
responsibilities provided by applicable law.

6.4       Survival. Each of the Non-Disclosure and Invention Agreement and the
Restrictive Covenant Agreement described in Section 8 below and attached hereto
as Exhibit A and Exhibit B, respectively, shall survive the termination of this
Agreement.

7.         Severance and Other Rights Relating to Separation from Service and
Change in Control.

7.1       Separation from Service by the Company without Cause or by Employee
for Good Reason. If the Company initiates Employee’s Separation from Service
without Cause or if Employee initiates Employee’s Separation from Service for
Good Reason, then subject to the conditions described in Section 7.3 below, the
Company shall provide Employee the following payments and other benefits:

(a)        (i) Salary continuation for a period of twelve (12) months at
Employee’s then current Base Salary, which shall commence on the first payroll
date that is on or that immediately follows the sixtieth (60th) day following
the Separation from Service; (ii) any accrued but unpaid Base Salary as of the
Separation from Service; and (iii) any earned, awarded and accrued, but unpaid,
bonus as of the Separation from Service, all on the same terms and at the same
times as would have applied had Employee not incurred a Separation from Service.

(b)        If Employee elects COBRA coverage for health and/or dental insurance
in a timely manner, the Company shall pay the monthly premium payments for such
timely elected coverage (consistent with what was in place at the Separation
from Service) when each premium is due until the earliest of the





7

--------------------------------------------------------------------------------

 



 

following: (i) twelve (12) months from the Separation from Service; (ii) the
date Employee obtains new employment that offers health and/or dental insurance
that is reasonably comparable to that offered by the Company; or (iii) the date
COBRA continuation coverage would otherwise terminate in accordance with the
provisions of COBRA. Thereafter, health and dental insurance coverage shall be
continued only to the extent required by COBRA and only to the extent Employee
timely pays the premium payments himself or herself.

(c)        Within thirty (30) days of the Separation from Service, the Company
shall pay Employee Ten Thousand Dollars ($10,000) towards the cost of an
outplacement consulting package for Employee.

(d)        The time vesting and exercisability of one hundred percent (100%) of
Employee’s Equity Awards shall accelerate by a period of twelve (12) months; and
Employee shall be entitled to exercise such Equity Awards (if exercisable) in
accordance with Section 7.6 below. For purposes of Performance Awards, Employee
shall be treated under this Section 7.1(d) as having remained in service for an
additional twelve (12) months following actual Separation from Service, provided
that Performance Awards shall not become vested or earned solely as a result of
this Section 7.1(d), and such vesting and earning shall remain subject to the
attainment of all applicable performance goals, and such Performance Awards, if
and to the extent they become vested or earned, shall be payable at the same
time as under the applicable award agreement.

7.2       Change in Control. The Board has determined that it is in the best
interests of the Company and its stockholders to ensure that the Company will
have the continued dedication of Employee, notwithstanding the possibility,
threat or occurrence of a Change in Control. The Board believes it is imperative
to diminish the inevitable distraction of Employee by virtue of the personal
uncertainties and risks created by a pending or threatened Change in Control, to
encourage Employee’s full attention and dedication to the Company currently and
in the event of any threatened or pending Change in Control and to provide
Employee with compensation and benefits arrangements upon a Change in Control
that ensure that the compensation and benefits expectations of Employee will be
satisfied and that are competitive with those of other similarly-situated
companies. Therefore, in order to accomplish these objectives, the Board has
caused the Company to include the provisions set forth in this Section 7.2.

(a)        Change in Control Defined. “Change in Control” means, and shall be
deemed to have occurred if, on or after the Effective Date, (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) or group acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then





8

--------------------------------------------------------------------------------

 



 

outstanding voting securities, (ii) during any twelve (12)-month period,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the consummation of
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (iv) the sale or
disposition by the Company of (in one (1) transaction or a series of related
transactions) all or substantially all of the Company’s assets.

(b)        Acceleration of Vesting of Equity Awards.

(i)         Upon a Change in Control, the time vesting and exercisability of one
hundred percent (100%) of Employee’s Equity Awards shall immediately accelerate
by a period of twelve (12) months, provided that this Section 7.2(b)(i) shall
apply to Performance Awards such that if the applicable performance period is
scheduled to end within twelve (12) months following the Change in Control, the
Performance Award shall be deemed to have been fully vested and earned as of the
Change in Control based upon the greater of (A) an assumed achievement of all
relevant performance goals at the “target” level or (B) the actual level of
achievement of all relevant performance goals as of the Change in Control.

(ii)       If within four (4) months before or twelve (12) months after a Change
in Control, Employee incurs a Separation from Service initiated by the Company
(or a successor) without Cause or initiated by Employee for Good Reason, then
one hundred percent (100%) of Employee’s Equity Awards shall become fully vested
and exercisable; and Employee shall be entitled to exercise such Equity Awards
(if exercisable) in accordance with Section 7.6 below. Performance Awards shall
be deemed to have been fully vested and earned under this Section 7.2(b)(ii)
based upon the greater of (1) an assumed achievement of all relevant performance
goals at the “target” level or (2) the actual level of achievement of all
relevant performance goals as of the Change in Control.

7.3       Conditions Precedent. The Company’s obligations to Employee described
in Sections 7.1 and 7.2 above are contingent on Employee’s delivery to the
Company of a signed waiver and release of claims against the Company and its
Affiliates in a form reasonably satisfactory to the Company within twenty-one
(21) days (or forty-five (45) days to the extent required by applicable law)
after the day on which the Company provides





9

--------------------------------------------------------------------------------

 



 

the release to Employee, and not revoking such release (if a right to revocation
exists under applicable law). Moreover, Employee’s rights to receive ongoing
payments and benefits pursuant to Sections 7.1 and 7.2 above (including the
right to ongoing payments under the Company’s equity compensation plans) are
conditioned on Employee’s ongoing compliance with his or her obligations as
described in Section 8 below, and Company may set off any such payments or
benefits, except to the extent prohibited by law, in the event of Employee’s
failure to comply with any such obligations. Any cessation by the Company of any
such payments and benefits shall be in addition to, and not in lieu of, any and
all other remedies available to the Company for Employee’s breach of his or her
obligations described in Section 8 below.

7.4       No Severance Benefits. Employee shall not be entitled to any severance
benefits if Employee initiates Employee’s Separation from Service without Good
Reason or if the Company initiates Employee’s Separation from Service without
Cause; provided, however, that Employee shall be entitled to (i) Base Salary
prorated through the Separation from Service; and (ii) medical coverage and
other benefits required by law and plans (as provided in Section 7.5 below).

7.5       Benefits Required by Law and Plans. In the event of Employee’s
Separation from Service, Employee shall be entitled to medical and other
insurance coverage, if any, as is required by law and, to the extent not
inconsistent with this Agreement, to receive such additional benefits as
Employee may be entitled under the express terms of applicable benefit plans
(other than bonus or severance plans) of the Company or its Affiliates.

7.6       Exercise Period of Equity Awards after Separation from Service.
Notwithstanding any provision of this Agreement or any applicable Equity Award
agreement to the contrary, (i) in the event of Employee’s Separation from
Service initiated by the Company without Cause or by Employee for Good Reason or
due to Employee’s disability or death, Employee’s vested and exercisable Equity
Awards shall remain exercisable (if exercisable) until the earlier of two (2)
years from such Separation from Service or the latest date on which those Equity
Awards expire or are eligible to be exercised under the applicable award
agreements, determined without regard to such Separation from Service and (ii)
in the event of Employee’s Separation from Service initiated by the Cause for
Cause of by Employee without Good Reason, the exercise periods of Employee’s
Equity Awards shall continue to be governed by the terms of the applicable award
agreements.

8.         Restrictions.

8.1       Non-Disclosure and Invention Agreement. In consideration for
employment or continued employment by the Company, as well as the salary and
additional compensation and benefits described in this Agreement, as well as the
Company’s provision of confidential information of the Company to Employee,
Employee has entered or shall enter into and shall comply with the terms of the
Employee Non-Disclosure and Invention Assignment Agreement in substantially the
form attached hereto as Exhibit A (the “Non-Disclosure and Invention
Agreement”).





10

--------------------------------------------------------------------------------

 



 

8.2       Restrictive Covenant Agreement. In consideration for employment or
continued employment by the Company, as well as the salary and additional
compensation and benefits described in this Agreement, as well as the Company’s
provision of confidential information of the Company to Employee, Employee has
entered or shall enter into and shall comply with the terms of the Employee
Non-Competition, Non-Solicitation and No-Interference Agreement in substantially
the form attached hereto as Exhibit B (the “Restrictive Covenant Agreement”).

9.         Arbitration. Unless other arrangements are agreed to by the Parties,
any disputes arising under or in connection with this Agreement, other than a
dispute in which the primary relief sought is an equitable remedy such as an
injunction, shall be resolved by binding arbitration to be conducted pursuant to
the Agreement for Arbitration Procedures of Certain Employment Disputes in
substantially the form attached hereto as Exhibit C.

10.       Assignments: Transfers: Effect of Merger. No rights or obligations of
the Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation, or pursuant to the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company. This Agreement shall not be terminated by any merger, consolidation or
transfer of assets of the Company referred to above. In the event of any such
merger, consolidation or transfer of assets, this Agreement shall be binding
upon the surviving or resulting corporation or the person or entity to which
such assets are transferred. Concurrently with any merger, consolidation or
transfer of assets referred to above, the Company shall cause any successor or
transferee unconditionally to assume, either contractually or as a matter of
law, all of the obligations of the Company hereunder. This Agreement shall inure
to the benefit of, and be enforceable by or against, Employee or Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, designees and legatees. None of Employee’s rights or obligations
under this Agreement may be assigned or transferred by Employee other than
Employee’s rights to compensation and benefits, which may be transferred only by
will or operation of law. If Employee should die while any amounts or benefits
have been accrued by Employee but not yet paid as of the date of Employee’s
death and which would be payable to Employee hereunder had Employee continued to
live, all such amounts and benefits unless otherwise provided herein shall be
paid or provided in accordance with the terms of this Agreement to such person
or persons appointed in writing by Employee to receive such amounts or, if no
such person is so appointed, to Employee’s estate.

11.       No Set-off; No Mitigation Required. Except as expressly provided
otherwise in this Agreement, the obligation of the Company to make any payments
provided for hereunder and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against Employee or others. In
no event shall Employee be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Employee under this
Agreement, and such amounts shall not be reduced (except as otherwise
specifically provided herein) whether or not Employee obtains other employment.





11

--------------------------------------------------------------------------------

 



 

12.       Taxes. The Company shall have the right to deduct from any payments
made pursuant to this Agreement any and all federal, state and local taxes or
other amounts required by law to be withheld.

13.       Code Section 409A. This Agreement is intended to comply with Code
Section 409A to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding any provision of this Agreement to the
contrary, to the extent required to avoid accelerated taxation or tax penalties
under Code Section 409A, any amounts or benefits that would otherwise be payable
under this Agreement during the six (6)-month period immediately following
Employee’s Separation from Service shall instead be paid on the first payroll
date after the six (6)-month anniversary of Employee’s Separation from Service
(or Employee’s death, if earlier). For purposes of Code Section 409A, Employee’s
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be in the sole discretion of the Company. Notwithstanding the
foregoing, the Company shall not have any obligation to take any action to
prevent the assessment of any excise tax or penalty on any person under Code
Section 409A and the Company shall not have any liability to any person for such
tax or penalty.

14.       Code Section 280G. Notwithstanding any provision of this Agreement or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the Company or an Affiliate to
Employee or for Employee’s benefit under this Agreement or otherwise (“Covered
Payments”) constitute “parachute payments” within the meaning of Code Section
280G and would, but for this Section 14, be subject to the excise tax imposed
under Code Section 4999 or any similar tax imposed by state or local law or any
interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit to Employee of the Covered Payments after payment
of the Excise Tax to (ii) the Net Benefit to Employee if the Covered Payments
are limited to the extent necessary to avoid being subject to the Excise Tax;
and if the amount calculated under (i) is less than the amount under (ii), the
Covered Payments shall be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax. “Net Benefit”
means the present value of the Covered Payments net of all taxes. All
determinations required to be made under this Section 14 shall be made by the
Company in its sole discretion.





12

--------------------------------------------------------------------------------

 



 

15.       Miscellaneous. No amendment, modification or waiver of this Agreement
or consent to any departure thereof shall be effective unless in writing signed
by the Party against whom it is sought to be enforced. This Agreement contains
the entire Agreement that exists between the Parties with respect to the
subjects herein contained and replaces and supersedes all prior agreements, oral
or written, between the Parties with respect to the subjects herein contained.
Except as and to the extent expressly provided in this Agreement, nothing herein
shall affect any terms in the Non-Disclosure and Invention Agreement, the
Restrictive Covenant Agreement, the Agreement for Arbitration Procedures of
Certain Employment Disputes or any equity compensation plans or corresponding
award agreements between the Parties now and hereafter in effect from time to
time. If any provision of this Agreement is held for any reason to be
unenforceable, the remainder of this Agreement shall remain in full force and
effect. Each section is intended to be a severable and independent section
within this Agreement. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement. This Agreement is made in the State of
Wisconsin and shall be governed by and construed in accordance with the laws of
said State, without regard to principles of conflicts of law.

This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one (1)
and the same instrument. All notices and all other communications provided for
in this Agreement shall be in writing and shall be considered duly given upon
personal delivery, delivery by nationally reputable overnight courier or on the
third (3rd) business day after mailing from within the United States by first
class certified or registered mail, return receipt requested, postage prepaid,
all addressed to the address set forth below each Party’s signature to this
Agreement. Any Party may change its address by furnishing notice of its new
address to the other Party in writing in accordance herewith, except that any
notice of change of address shall be effective only upon receipt.

 

 



13

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, Employee and the Company have executed this Employment
Agreement as of the Effective Date

 

EMPLOYEE

 

 

 

 

Sign name:

/s/ Mark Stenhouse

 

 

 

 

Print name:

Mark Stenhouse

 

 

 

 

Notice address:

 

 

 

EXACT SCIENCES CORPORATION

 

 

 

 

Sign name:

/s/ Kevin T. Conroy

 

 

 

 

Print name:

Kevin T. Conroy

 

 

 

 

Title:

President and CEO

 

 

 

 

Notice address:

 

 

 

--------------------------------------------------------------------------------